The note sued on was given for commercial fertilizer. It stated that the sacks containing the same had on each the guaranteed analysis as required by law, and that the maker bought on his own judgment, waiving all guarantee as to its effect on crops. There were pleas that the guano was not branded and tagged on any.package when sold; and that defendant bought it for use on his crops only, and it was so used, but was of little or no value and not suited to the use intended, whereby the *703consideration had failed. There was evidence in support of these pleas, and the jury found for the defendant. Plaintiff moved for a new trial on the general grounds, and for newly discovered evidence; but there was no showing that the matters in the affidavit containing the new evidence were previously unknown, nor as to diligence in procuring evidence. The motion was overruled.
James Dodson & Son, for plaintiff.
Fort & Watson, for defendant